                                                                                            FILED
                                                                                    2020 Jul-23 PM 12:31
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


          Government’s Proposed Special Conditions of Supervision

                 SPECIAL CONDITIONS OF SUPERVISION

While the defendant is on supervised release pursuant to this Judgment:

1) You must cooperate in the collection of DNA under the administrative
supervision of the probation officer.

2) You m ay not travel outside of the United States of America without prior
permission of the probation officer.

3) The requirement that you submit to mandatory drug testing is suspended based
upon the court's determination that you pose a low risk
of future substance abuse.

4) You may not have any contact with any person or group that you know or
should know is associated with a designated terrorist organization or terrorist
leader. This includes all forms of interaction including social media friendships
and messages and all other internet-based communications, in-person contact, and
mail contact.

5) You may not view, access, possess, or distribute any material, electronic or
otherwise, related to:

     (a) the acquisition, assembly, manufacture, or sale of firearms, ammunition,
bombs, or explosives, or

       (b) related to or produced by any designated terrorist organization or terrorist
leader.

6) You must participate in the Computer and Internet Restriction/Monitoring
Program (or comparable program in another district) under the administrative
supervision of the probation officer, and you must follow the requirements of the
program.

      This program includes the following:

      (a) You must not possess or use any computer or Internet capable device


                                          1
without the prior approval of the probation officer or the court. You must notify the
probation officer before altering or effecting repairs to any computer or Internet
capable device you use.

       (b) You must permit the probation officer to conduct periodic, unannounced
examinations of any computer and Internet capable device you use, other than
equipment owned by your employer that is maintained at a place of employment
other than your home. The examination may include the retrieval and copying of
all data from the computer or Internet capable device, and internal or external
peripheral equipment, and any software.

       (c) You must allow the installation of hardware/software on any Internet
capable device you use, other than equipment owned by your employer, that will
enable monitoring of your computer and/or Internet use and compliance with
conditions of probation or supervised release. You must submit to such monitoring
and shall pay the cost of such monitoring under the administrative supervision of
the probation officer. You must consent to the placement of a notice on any
computer or Internet capable device upon which monitoring hardware/ software is
installed to warn others of the existence of the monitoring, and you must warn
other people who use these computers or Internet capable devices that the
computers or devices may be subject to searches pursuant to this condition.

      (d) You must not use any computer or Internet capable device owned by
your employer except for the strict benefit of your employer in the performance of
your job-related duties.

     (e) You must consent to third-party disclosure to any employer or potential
employer of any computer and/or Internet use restrictions which have been
imposed upon you.

       (f) You must provide the probation officer with accurate information about
all hardware and software which comprise any computer system and/or Internet
capable device you use; all passwords you use; and information pertaining to all
Internet service providers you use, whether specifically subscribed by you or not.

       (g) You must provide personal and business billing records of any computer
or Internet capable device you own or use upon request by the probation officer,
and you must provide the probation officer with written authorization for release of
information from the service provider of any Internet capable device you use (other


                                         2
than equipment owned by your employer).

      (h) You must not possess or use any type of data encryption or stenography
software or technique. You must not alter, delete, or hide records pertaining to
computer or Internet capable device, access, retrieval, or storage.

7) You must submit your person, property, house, residence, vehicle, office,
papers, computers (as defined in 18 U.S.C. § 1030(e)(1)), and other electronic
communications or data storage devices or media, to a search conducted by the
probation officer. Failure to submit to a search may be grounds for revocation of
supervision. You must warn any other occupants that the premises may be subject
to searches pursuant to this condition. The probation officer may conduct a search
pursuant to this condition only when reasonable suspicion exists that you have
violated a condition of supervision and the areas to be searched contain evidence of
this violation. Any search must be conducted in a reasonable time and in a
reasonable manner.




                                         3
